Citation Nr: 0007250	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-06 988 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Navy from November 1966 to 
October 1968 and from January 15, 1991 to April 13, 1991.  
The veteran also had a period of service in the Navy 
Reserves.  These matters come to the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran perfected 
an appeal of the August 1997 decision.

The Board notes that in an April 1998 rating action, the RO 
granted service connection and a noncompensable evaluation 
for right ear hearing loss from August 1996.

This claim was also developed on the issues of service 
connection for skin rash, fracture of the left tibia and 
fibula, and varicocele.  At the time of the travel board 
hearing held in January 2000, the veteran and his 
representative advised that the veteran wished to pursue only 
the issues of service connection for left ear hearing loss 
and tinnitus.  Accordingly, these are the sole issues 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Medical evidence fails to demonstrate that the veteran 
incurred a left ear hearing loss or tinnitus during active 
service.



CONCLUSION OF LAW

The veteran's left ear hearing loss and tinnitus were not 
incurred in or aggravated by during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

Service medical records relating to the veteran's first 
period of active duty show no complaints or findings 
concerning left ear hearing loss or tinnitus. On examination 
for Reserve purposes in June 1973, the veteran specifically 
denied hearing loss. In August 1980, the veteran underwent an 
audiometric examination which revealed audiological findings, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
50
45
30
50

In May 1985 the veteran underwent an audiometric examination 
which revealed audiological findings, pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
30
30
50


In June 1985 the veteran underwent an audiometric examination 
which revealed audiological findings, pure tone thresholds, 
in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
25
30
30
30
50

A September 1985 report of medical examination indicated that 
the veteran had hearing loss in the left ear and the veteran 
had a history of noise exposure while in service.  

A January 1987 report of medical examination noted that the 
veteran had some degree of hearing loss.  

In May 1989 the veteran underwent an audiometric examination 
which revealed audiological findings, pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
05
10
20

In October 1996 the veteran underwent an audiometric 
examination by VA which revealed audiological findings, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
20
35

The veteran's speech recognition score was 84 percent and 
there was an average decibel loss of 25 in the left ear.  The 
veteran reported that he had a history of exposure to 
hazardous military noise.  It was also noted that the veteran 
had a mild to moderate high frequency sensorineural hearing 
in the left ear and his speech recognition was good in the 
left ear.  The veteran also stated that he began experiencing 
bilateral, periodic, buzzing tinnitus after exposure to 
engine room noise while in the service and this interfered 
with his ability to communicate.  

In November 1997 the veteran underwent an audiometric 
examination by VA which revealed audiological findings, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
20
25
30

The veteran's speech recognition score was 86 percent in the 
left ear.  The veteran again reported a history of 
unprotected exposure to hazardous military noise.  It was 
also noted that the veteran had a mild to moderate mixed 
hearing loss in both ears and speech recognition was good in 
both ears.  The veteran also stated that he began 
experiencing mild, left unilateral, constant tinnitus while 
in the service, but currently the tinnitus is not causing any 
difficulties.  Diagnoses were bilateral neurosensory hearing 
loss and constant tinnitus in both ears dating back to the 
late 1960's.  

In December 1997 a private examiner noted that he found no 
evidence in the record which indicated that the veteran had 
difficulties with tinnitus while in service.  According to 
him, there was no medical evidence showing complaints of 
tinnitus in service and the veteran did not mark any problems 
with his ears or hearing loss on the numerous report of 
medical examination forms.  

The private examiner also found that the veteran's hearing in 
the left ear showed a pattern of fluctuating difficulties 
prior to the Gulf War.  He concluded that the left ear 
hearing loss was possibly related to a middle ear condition.  

During a January 1998 travel board hearing the veteran stated 
that during the Vietnam Era he was aboard the U.S.S. Boxer 
and he was exposed to loud noise as a machinist and gunner.  
The veteran reported that he worked around hydraulic 
generators that made a lot of noise and he did not have 
earplugs.  He also stated that he was constantly exposed to 
machine gun noise without protection for his ears.  

The veteran further stated that while in the service he had 
problems with left ear hearing loss and with ringing in his 
ears.  According to the veteran, he sought medical attention 
for his hearing problems while in service.  

After his Vietnam War service, the veteran worked as a truck 
and cab driver.  He reported that none of these jobs 
contributed to his hearing loss or tinnitus.  

The veteran explained that during Desert Storm/Desert Shield, 
he was aboard the U.S.S. Haleakala.  He stated that he worked 
on the sprinkler systems, he was a gunner and an ammunition 
handler and he did not have any type of ear protection.  
According to the veteran, he did not complain about his 
hearing problems during Desert Storm/Desert Shield.  He 
stated that he received treatment after service for problems 
with his hearing loss.  

The veteran explained that he currently has ringing in his 
ears everyday and that it is worse in the left ear.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service. Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection.  Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.  The 
threshold for normal hearing is 0 to 20 decibels.  Id. at 
157. 

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III. Analysis 

The veteran contends that he has left ear hearing loss and 
tinnitus as the result of noise exposure in service.  

The results of a November 1997 audiogram and a speech 
recognition score for the left ear indicate that the veteran 
has a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  In addition, during the November 1997 VA 
examination the veteran was diagnosed with mild to moderate 
hearing loss in the left ear and constant tinnitus.  The 
first Caluza element has been satisfied because there is a 
current medical diagnosis of disability. Further, the 
testimony provided by the veteran concerning his duties 
during his periods of active duty are credible as to his 
exposure to acoustic trauma. Therefore, the second element of 
Caluza also has been met. The inservice audiograms and the 
testimony by the veteran satisfy the requirement of a 
possible nexus between the inservice exposure to acoustic 
trauma and the current left ear hearing loss and tinnitus. 
The Board concludes that the claims by the veteran are well-
grounded. Id.

An evaluation of the veteran's claims on the merits shows 
that, in December 1997, a private examiner, a specialist in 
audiology, found that neither the veteran's left ear hearing 
loss nor tinnitus were a consequence of either of his periods 
of military service.  A review of the record discloses no 
medical opinion or other competent medical evidence to the 
contrary and none has been provided.

The veteran has stated that his present hearing loss and 
tinnitus are the result of noise exposure in service, but his 
statements are not probative because he is not competent to 
provide evidence that requires specialized medical knowledge. 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the  preponderance of the medical 
evidence is against the claims, service connection for left 
ear hearing loss and tinnitius must be denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals






 

